EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyman Moulton on June 16, 2022.
The application has been amended as follows: 
		In the Claims:
In claim 1, after line 3, the following sentence has been added, --an enhancement attached adjacent each of the defined orifices, each enhancement configured to create a drizzle drop egress of the fluid; --
The above change was done to provide the proper cooperative structural relationships between the enhancement, the defined orifices and the fins disposed between each orifice which are the enhancements.
In claim 1, in currently amended line 4, the phrase “the water pipe array” has been changed to --the fluid pipe array--.
The above change was done to provide proper antecedent basis and to clearly define the invention.
In claim 1, in currently amended line 6, the phrase --wherein the enhancements comprise-- has been inserted before the phrase “fins disposed”.
The above change was done to remove any double inclusion issues and to clearly define that the enhancements comprise the fins disposed between each orifice.
In claim 1, in currently amended line 7, the phrase the phrase “generate egress” has been changed to --generate the drizzle drop egress--.
The above change was done to provide proper antecedent basis and to clearly define the invention.
In claim 13, line 8, the phrase --wherein the enhancements comprise-- has been inserted before the phrase “fins disposed”.
In claim 17, line 8, the phrase --the enhancements which comprise-- has been inserted before the word “fins”.
The above changes were done to remove any double inclusion issues and to clearly define that the enhancements comprise the fins disposed between each orifice.
This application is in condition for allowance except for the presence of claims 14, 15, 18 and 19 directed to Species non-elected without traverse.  Accordingly, claims 14, 15, 18 and 19 have been cancelled.  These species are not usable together with the elected fins adjacent drizzle nozzles species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752